SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Individual and Consolidated Quarterly Information Form (ITR) for the quarter ended September 30, 2016 GOL Linhas Aéreas Inteligentes S.A. September 30, 2016 with Independent Auditors’ Report on their review of the quarterly information Gol Linhas Aéreas Inteligentes S.A. Individual and consolidated quarterly information form (ITR) September 30, 2016 Contents Message from Management 01 Report of the statutory audit committee (CAE) 06 Declaration of the officers on the quarterly information form (ITR) 07 Declaration of the officers on the independent auditors’ review report 08 Report on the review of the quarterly information 09 Individual quarterly information form (ITR) Statements of financial position 11 Statements of income 13 Statements of comprehensive income 14 Statements of changes in equity 15 Statements of cash flows 17 Value added statements 18 Consolidated quarterly information form (ITR) Statements of financial position 19 Statements of income 21 Statements of comprehensive income 22 Statements of changes in equity 23 Statements of cash flows 25 Value added statements 27 Notes to the quarterly information form (ITR) 28 Message from Management GOL posted an operating margin of 9.7% in 3Q16, accompanied by an operating result (EBIT) of R$232.6 million, due to the rationalization of capacity, which reduced the number of seats available for sale by 20.1%, leading to a 1.5% increase in yield, and the strict control over costs, which fell by 12.6%. In the year through September, EBIT was R$498.3 million, with a margin of 6.9%, and net income reached R$1.1 billion, representing a margin of 15.7%. Aiming to ensure a better flight experience for our customers, in August 2016 we launched the GOL Premium Lounge in Guarulhos International Airport in São Paulo. The new VIP lounge has modern and distinctive spaces specially designed to provide clients with increased ease and convenience. We will be inaugurating two more lounges, in the Galeão Airport in Rio de Janeiro, by 1Q17. On October 4, we undertook the first commercial flight in South America with internet on board on the Congonhas-Brasilia-Congonhas route. The Company's entire fleet will be equipped with this service by October 2018. We announced the expansion of our codeshare agreement with Copa Airlines and Aeromexico, as well as a new partnership with Emirates. As a result, passengers served by these companies will only have to check-in themselves and their baggage once and will be able to take advantage of an extensive route network. Customers will also benefit from being able to accumulate miles and redeem tickets through loyalty programs. We deepened our activities with Smiles in order to provide more benefits and amenities to customers, exemplified by the expansion of miles accumulation to promotional fares. In addition, customers entitled to a category upgrade during the year and who accumulate more qualifying miles than necessary will be entitled to carry the surplus forward to the following year, helping them maintain their category or possibly entitling them to a new upgrade. We concluded our service to the Olympic Summer Games held in Rio de Janeiro in August and September with absolute success. All in all, we carried more than 7,200 athletes, 5,604 passengers with passengers with reduced mobility or special needs and 49 delegations. The launch of the accessibility ramp, the improvements in our processes and procedures and the excellence of our service, as well as the high level of security in our operations represent the medals we won in the Games and which we will wear with great pride! I would like to thank all the organizations and our Team of Eagles who played a vital role in helping us get through this period of rapid economic change. We are convinced we will arise from this arduous and complex process even stronger, more efficient and fully prepared for a new cycle in Brazil’s economy. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 1 Operating and financial indicators Traffic data - GOL 3Q16 3Q15 % Var. 9M16 9M15 % Var. RPK GOL – Total 9,173 9,684 -5.3% 26,766 28,970 -7.6% RPK GOL - Domestic 8,193 8,441 -2.9% 23,801 25,486 -6.6% RPK GOL - International 980 1,243 -21.1% 2,966 3,484 -14.9% ASK GOL – Total 11,502 12,321 -6.7% 34,529 37,224 -7.2% ASK GOL – Domestic 10,188 10,650 -4.3% 30,536 32,376 -5.7% ASK GOL - International 1,313 1,672 -21.4% 3,994 4,848 -17.6% GOL Load Factor - Total 79.8% 78.6% 1.2 p.p 77.5% 77.8% -0.3 p.p GOL Load Factor - Domestic 80.4% 79.3% 1.2 p.p 77.9% 78.7% -0.8 p.p GOL Load Factor - International 74.6% 74.4% 0.3 p.p 74.3% 71.9% 2.4 p.p Operational data 3Q16 3Q15 % Var. 9M16 9M15 % Var. Revenue Passengers - Pax on board ('000) 8,120.9 9,775.1 -16.9% 24,516.7 29,284.3 -16.3% Aircraft Utilization (Block Hours/Day) 11.4 11.2 2.2% 11.0 11.3 -3.5% Departures 62,492 78,578 -20.5% 197,654 236,525 -16.4% Average Stage Length (km) 1,081 936 15.6% 1,030 933 10.4% Fuel consumption (mm liters) 341 387 -11.7% 1,038 1,160 -10.5% Full-time employees (at period end) 15,136 16,702 -9.4% 15,136 16,702 -9.4% Average Operating
